Citation Nr: 1212930	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-19 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disorder, claimed as secondary to the Veteran's service-connected impingement of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.  The Veteran also has unverified service in the Mississippi and Alabama Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left shoulder disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he warrants service connection for a left shoulder disorder, secondary to his service-connected right shoulder impingement.  He maintains that he is guarded with regard to his right shoulder, and because of overuse of the right shoulder, he now has the same pain in his left shoulder as he has in his service-connected right shoulder.  He requests a VA examination of his left shoulder to show the relationship between his left shoulder and his service-connected right shoulder disability.  

As for service connection for the left shoulder disorder, the Veteran underwent a VA examination in February 2005 for his service-connected right shoulder disability.  During that examination, there was evidence of limited range of motion and pain in his left shoulder.  During internal rotation of the left shoulder, moderate to severe limitation of motion, due to pain, was shown.  Given that he presently has medical evidence of limitation of motion of the left shoulder, moderate to severe, due to pain, and he has requested an examination of his left shoulder for the same, the Board finds that a VA examination is necessary.  See generally McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA orthopedic/neurological examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include x-ray examination, should be performed.  The examiner must provide an opinion responding to the following questions:

a)  What is the diagnosis for any current left shoulder disability?  

b)  As regards the Veteran's contention that the service-connected right shoulder condition results in overuse of the left shoulder, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed left shoulder disorder was caused his service-connected impingement of the right shoulder?  Why or why not?  

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed left shoulder disorder is aggravated by his service-connected impingement of the right shoulder?  Why or why not?  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

2.  After completing the above action, and any other development deemed necessary, the claim should then be readjudicated.  If the claim remains denied, the RO/AMC shall issue the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


